Citation Nr: 1105090	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  99-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
arm.

2.  Entitlement to service connection for arthritis of the right 
wrist.

3.  Entitlement to service connection for arthritis of the right 
ankle.  

4.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served in the U.S. Army Reserve from November 1978 to 
March 1979 on active duty for training (ACDUTRA), and had regular 
periods of uncharacterized Reserve duty from July 1979 to 
February 1993.  He had no extended active duty (AD).  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2000 the 
Veteran testified before a Hearing Officer at the RO, and in 
April 2001 he testified at a Travel Board hearing before the 
undersigned Veterans Law Judge, also at the RO.  Transcripts are 
of record.

The Board remanded the case in July 2001, September 2003, and 
March 2007, to further develop the claims.  The Board in May 2009 
issued a decision denying all four clams on appeal.  The Veteran 
appealed that decision as to all four claims to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2010, a Joint 
Motion for Remand (Joint Motion) requested that Board's May 2009 
decision be vacated and that all the appealed issues be remanded 
to the Board for action consistent with the Joint Motion.  In 
June 2003, the Court issued an Order directing compliance with 
the Joint Motion.  In December 2003, the Board, in pertinent 
part, remanded the issue to the RO for the issuance of VCAA 
notification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Court by a September 2010 Order approved the August 2010 
Joint Motion as agreed to by the appellant Veteran and the 
appellee VA, effectively requiring that the Board remand the case 
to afford the Veteran adequate notice and development assistance 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in 
the context where, as here, service treatment or service 
personnel records are lost or presumed destroyed.   38 U.S.C.A. 
§§ 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 
(2010).  As the Joint Motion noted, 38 C.F.R. § 3.159(e) 
provides, in pertinent part, 

(1)  If VA makes reasonable efforts to obtain 
relevant non-Federal records, but is unable to obtain 
them, or after continued efforts to obtain Federal 
records concludes that it is reasonably certain they 
do not exist or further efforts to obtain them would 
be futile, VA is required to provide the claimant 
with oral or written notice of that fact. A record of 
any oral notice conveyed to the claimant must be 
made. For non- Federal records requests, VA may 
provide the notice at the same time it makes its 
final attempt to obtain the relevant records.  In 
either case, the notice must contain the following 
information:

(i) The identity of the records VA was 
unable to obtain;

(ii) An explanation of the efforts VA made 
to obtain the records;

(iii) A description of any further action VA 
will take regarding the claim, including, 
but not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; and

(iv) A notice that the claimant is 
ultimately responsible for providing the 
evidence.

38 C.F.R. § 3.159(e) (2010).  

The Joint Motion found fault with the record before the Board as 
lacking evidence that VA had complied with these requirements 
upon finding that service records were lost or presumed 
destroyed.  Such additional notice and/or development must now be 
undertaken prior to Board adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his authorized 
representative additional VCAA notice, inclusive of 
all pertinent notice pursuant to 38 C.F.R. 
§ 3.159(e).  Included notice, with regard to 
service medical or personnel records presumed lost 
or destroyed, must identify the records VA was 
unable to obtain; must explain efforts VA made to 
obtain these records; must describe any further 
action VA will take for the claims on appeal, 
including, but not limited to, that VA will decide 
the claims based on the evidence of record unless 
the claimant submits records VA was unable to 
obtain; and must provide notice that the claimant 
is ultimately responsible for providing the 
evidence.  

a.  The VCAA letter should recognize the 
statement and copies of service records newly 
submitted by the Veteran in December 2010.  
Regarding these copies of service records, the 
RO or AMC should ask the Veteran to identify the 
source from which he obtained those service 
records, and ask him to submit any further 
service medical or personnel records he has.

b.  With regard to the copies of service records 
submitted in December 2010, the RO or AMC should 
ask that the Veteran submit the originals of 
those records, because the nature and styling of 
entries on these records addressing the 
Veteran's claimed arthritis appears atypical of 
entries within service medical records and 
raises a possibility or suspicion of records 
tampering or falsified  records.  Such 
possibility or suspicion could be dispelled by 
appropriate VA review of the original records. 

c.  The RO or AMC should duly notify the Veteran 
that under current VA law, "fraud" is an act 
committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, 
or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws 
administered by VA (except laws relating to 
insurance benefits).  38 C.F.R. § 3.901(a) 
(2010).  The RO or AMC should also advise the 
Veteran of possible consequences of fraud in the 
VA context.  These instructions in no way seek 
to assign blame or suspicion regarding the 
submitted records, but only seek clarification 
as may be required.

d.  Any records and responses received should be 
associated with the claims file, and any 
indicated development should then be undertaken.

2.  Thereafter, the RO or AMC should readjudicate 
the remanded claims de novo.  If any benefit sought 
is not granted to the Veteran's satisfaction, he 
and his authorized representative should be 
provided with a supplemental Statement of the Case 
(SSOC) and afforded the appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

